Citation Nr: 0813921	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  06-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a temporary total evaluation based on 
surgical treatment for a service-connected condition.  

2.  Entitlement to service connection for left knee medial 
plateau chondral lesion and fracture.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran had active service from March 1986 to October 
1994.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  
The case was thereafter transferred to the RO in Portland, 
Oregon.  

The veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in March 2008.  A transcript 
of that hearing is in the claims folder.  

The issue of entitlement to service connection for left knee 
medial plateau chondral lesion and fracture is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notice when further 
action is required by the appellant.

FINDING OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, VA received a signed statement from the veteran 
advising that he wished to withdraw the appeal of his claim 
of entitlement to a temporary total evaluation based on 
surgical treatment for a service-connected condition.  


CONCLUSION OF LAW

Because the appellant has withdrawn his appeal of a claim of 
entitlement to a temporary total evaluation based on surgical 
treatment for a service-connected condition, the Board does 
not have jurisdiction to consider that claim. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Because the veteran has withdrawn his appeal of his claim of 
entitlement to a temporary total evaluation based on surgical 
treatment for a service-connected condition, there is no case 
or controversy as to that claim, and there thus remain no 
allegations of error of fact or law for appellate 
consideration.  The claim is considered to no longer exist 
once dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 457 
(1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Hence, there is no basis for consideration as to 
whether additional notice or development would present a 
reasonable possibility of furthering this no-longer-extant 
claim, and any respective VCAA analysis is accordingly at an 
end.  38 C.F.R. § 3.102.

II.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her representative.  38 C.F.R. § 
20.204.

In a June 2005 decision, the RO denied the claim of 
entitlement to a temporary total evaluation based on surgical 
treatment for a service-connected left knee disorder.  The 
veteran timely appealed that denial of claim.  However, in a 
March 2008 signed statement, the veteran withdrew the appeal 
of the claim.  

At the March 2008 videoconference hearing before the 
undersigned, the veteran and his authorized representative 
confirmed their desire to withdraw the claim of entitlement 
to a temporary total evaluation based on surgical treatment 
for a service-connected left knee disorder.  

The veteran has withdrawn the appeal as the claim of 
entitlement to a temporary total evaluation based on surgical 
treatment for a service-connected left knee disorder.  
Accordingly, the Board does not have jurisdiction to review 
the claim, and the claim must therefore be dismissed, without 
prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 
20.202, 20.204(b), (c).


ORDER

The claim of entitlement to a temporary total evaluation 
based on surgical treatment for a service-connected condition 
is dismissed. 


REMAND

In an October 2006 VA Form 9, the veteran clarified that he 
was claiming service connection for left knee medial plateau 
chondral lesion and fracture, status post medial tibial 
plateau chondroplasty (claimed as Baker's cyst), and further 
explained that the condition was not diagnosed until a 
private arthroscopy was performed in April 2004, with prior 
X-rays not showing the fracture in the knee.  He added that 
when he was seen by the orthopedics department at the VA 
hospital in 2005, 
X-rays were first taken which gave no indication of the 
problem, and then an MRI of the knee was obtained, on which 
basis his second surgery was scheduled.  The veteran argued 
on that basis his claimed left knee condition thus could have 
been present since service and not detected until an MRI was 
obtained in 2004, and would have been detected had a more 
thorough evaluation, with an MRI, been performed at any time 
between 1994 and 2004.  He added that he had not injured the 
knee after his service separation in October 1994, and 
therefore the condition must have been persistent since 
service.  

The veteran's service medical records reflect that he 
developed left knee pain in service while training for an 
"iron man" competition in 1992, and that he developed 
similar symptoms in the right knee in 1993 (the right knee is 
not a subject of the present appeal).  The left knee 
condition was persistent thereafter.  X-rays of the left knee 
in February 1994 was reported to show no acute fracture or 
dislocation, with joint spaces well maintained.  

Upon medical board evaluation in June 1994, regarding the 
left knee, the examiner found normal patellar mobility but 
tenderness with movement and significant crepitus, with 
flexion reproducing pain.  Range of motion was then noted to 
be from minus 5 degrees to 140 degrees.  The examiner found 
patellar apprehension, but no valgus or varus deformity, and 
no effusion.  The examiner noted that the veteran's left knee 
condition was manifested by progressive worsening, such that 
any kneeling, running, stair climbing, or partial bending 
motion caused significant discomfort, popping, cracking, and 
grinding.  The veteran also reported occasional locking up 
with running, though he denied swelling or giving out of the 
knee.  The examiner assessed patellofemoral syndrome.  

Upon VA examination for compensation purposes in November 
1994, the month after the veteran left active service, the 
examiner also assessed patellofemoral joint syndrome.  The 
examiner found no scars, muscle atrophy, or obvious deformity 
of the legs or knees.  However, the veteran complained of 
clicks, grinding, and popping noises in the knees, 
particularly in the left knee, as well as severe pain in both 
knees, more so on the left, and of the left knee occasionally 
sticking in a flexed position, so that he had to use his hand 
to extend the left leg.  The veteran also complained of 
weakness in the knees when squatting and lifting, and 
stiffness with prolonged sitting and standing.  

In an October 1996 submitted statement, the veteran informed 
that his knees had been continuously getting worse, with 
increased popping and grinding bilaterally.  

He submitted a claim for increased evaluations for his knees 
in March 2003.  Upon VA examination in June 2003 for 
compensation purposes, he complained of significant 
difficulties with both knees.  He reported having daily pain, 
with pain at 6/10 on a good day and 9/10 on a bad day, with 
approximately 20 bad days per month despite use of bilateral 
neoprene sleeves.  He complained of stiffness daily, more so 
on the right, and swelling, locking, buckling, and 
instability, again worse on the right.  The examiner found 
the left knee to exhibit medial collateral ligament laxity, 
patellar crepitus, and pain with range of motion.  A left 
patellofemoral compression test was positive.  

In a December 2004 submitted statement, the veteran informed 
that his left knee had started to swell more than usual 
during that year, and also "began popping and grinding on 
the back side of the leg."  He also noted a lump, and his 
family doctor diagnosed a Baker's cyst.  The veteran informed 
that he was then referred to an orthopedist, an MRI was 
obtained, and then arthroscopic surgery was performed to 
correct the condition.  He reported that significant problems 
persisted despite the surgery.  

Those reported private records were obtained.  An April 2004 
operative report informed that the MRI scan performed had not 
shown significant pathology, but that the arthroscopy was 
performed due to persistent effusion, and revealed a medial 
tibial plateau chondral fracture.  

Upon a VA examination for compensation purposes in May 2005, 
the examiner noted that an MRI performed in June 2003 had 
shown prepatellar bursitis, left anterior cruciate ligament 
sprain, and medial tibial plateau ligament sprain.  The May 
2005 examiner described those conditions as "[having] to do 
more likely than not with his tibial plateau chondral 
fracture."  The examiner assessed bilateral patellofemoral 
pain syndrome, status post left knee medial tibial plateau 
chondroplasty, and chronic posterior popliteal effusion of 
the left knee.   

At his March 2008 videoconference hearing, the veteran 
testified that he had first begun having knee problems around 
1989 while in the Marine Corps, although he did not seek 
treatment until 1994.  He added, however, that he was 
released from service in 1994 due to bilateral knee problems.  
He explained that he had gone to a doctor in early 1994 
because his knees were bothering him a lot, and while 
problems had been present for years, they had then progressed 
to the point that he could not go up stairs.  The military 
service then elected to send him to a medical board and 
discharge him rather than treating him for his knees in 
service.  He testified that they obtained X-rays, and 
assessed patellofemoral joint syndrome.  

The veteran testified that he first received treatment for 
his right knee (but not the left) in 1996, with arthroscopic 
surgery at a VA facility.  He believed that the results were 
not up to par, and so then sought private medical care for 
his left knee.  He added that while he has received treatment 
for both knees, disorders of both knees have persisted since 
service, with the left knee disorder persistent since 1989.  
He testified to receiving two surgeries on his left knee, the 
first in 2004 privately, and most recently at the Portland VA 
Medical Center (VAMC) in December 2005.  However, he 
subsequently obtained a private MRI, and was told that he 
still had a torn meniscus, as well as a cyst in the back of 
the knee, which were supposed to have been remedied by the 
prior surgeries.  The veteran clarified, however, that his 
left knee problem was essentially the same as it was in 
service, with the knee hurting, swelling, popping, locking, 
giving out at times, and usually preventing him from going up 
stairs.  

Significantly, the May 2005 VA examiner opined as follows:

I would expect no further loss of motion or 
additional motion loss due to pain with repetitive 
use and flare-ups of either knee from his 
patellofemoral pain syndrome; however, the veteran 
continues to have an undiagnosed, ongoing issue in 
his left knee, which is not related to his 
patellofemoral pain syndrome.  I have instructed 
him to return to his orthopedic surgeon for further 
evaluation, and suggested that he have a repeat 
magnetic resonance imaging scan, and noted that his 
anterior cruciate ligament showed some degree of 
sprain on the magnetic resonance imaging scan that 
was obtained, and this would be further 
investigated to resolution by his orthopedic 
surgeon.

That opinion fails to address whether the veteran's currently 
claimed left knee conditions, other than the already service-
connected patellofemoral syndrome, including medial plateau 
chondral lesion and fracture, developed in service or are 
otherwise causally related to service.  The VA examiner in 
May 2005 notably failed to address records and statements by 
the veteran showing ongoing left knee difficulty from service 
to the present.  Remand is in order for an appropriate 
opinion.  

The Board is confident that, on remand, the RO will assure 
compliance with the notice and assistance requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), to include 
recent judicial caselaw pertaining to the VCAA.  See, e.g., 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by an orthopedist, to address 
the nature and etiology of all current left 
knee disorders.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should review past clinical 
records, including service records and 
post-service VA and private examination and 
treatment records, to include in-service 
records of treatment and evaluation for the 
veteran's knees; VA examination reports 
dated in November 1994, June 2003, and May 
2005; and VA and private MRI scans and 
arthroscopic surgery reports.  The examiner 
should also note the veteran's numerous 
submitted statements from service 
separation to the present, documenting 
complaints of ongoing knee difficulties.  

The examiner should note the veteran's 
history of difficulties with the left knee 
beginning from an "iron man" competition 
in service in 1992, as well as reported 
increased severity of the disorder of the 
left knee around 2003 of insidious onset, 
without reported injury after service 
notwithstanding a diagnosis upon 
arthroscopy in April 2004 of a medial 
tibial plateau chondral fracture.  The 
examiner should note current and past 
diagnosed left knee conditions including 
the already service-connected 
patellofemoral joint syndrome of both 
knees, medial plateau chondral lesion, 
prepatellar bursitis, left anterior 
cruciate ligament sprain, medial tibial 
plateau ligament sprain, and status post 
medial plateau chondroplasty.  

The examiner should address the following:

a.  For each left knee condition 
identified, based upon examination 
findings, appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the 
condition developed in service or is 
otherwise causally related to service, 
to include related to any condition 
which developed in service, or whether 
the condition increased in severity 
during service or increased in severity 
due to a condition that developed in 
service.  

b.  For each such condition identified, 
based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the 
condition developed due to the veteran's 
service-connected patellofemoral joint 
syndrome of the left knee, or whether it 
permanently increased in severity due to 
the veteran's service-connected 
patellofemoral joint syndrome of the 
left knee.

c.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

d.  For each condition of the left knee 
for which the examiner finds a 
relationship to service by any manner 
listed above, the examiner should assess 
the nature and extent of that condition.  
The examiner then should inform of the 
nature and extent of left knee 
impairment as a whole due to all these 
left knee conditions found related to 
service (including the already service-
connected patellofemoral joint 
syndrome), including the resulting 
degree of lost range of motion, any 
instability or subluxation, and the 
extent to which any associated 
functional loss due to pain on 
undertaking motion, fatigue, weakness 
and/or incoordination further limits 
functioning, including functional range 
of motion of the joint.  

e.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner should set forth 
the complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folder, and 
the discussion of pertinent evidence.

2.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the benefit 
sought is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


